Name: Council Regulation (EEC) No 3393/85 of 18 November 1985 opening, allocating and providing for the administration of a Community tariff quota for sweet peppers falling within subheading 07.01 S of the Common Customs Tariff and originating in Cyprus (1986)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6 . 12 . 85 Official Journal of the European Communities No L 327 / 27 COUNCIL REGULATION (EEC) No 3393 / 85 of 18 November 1985 opening, allocating and providing for the administration of a Community tariff quota for sweet peppers falling within subheading 07.01 S of the Common Customs Tariff and originating in Cyprus ( 1986 ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , monitor the rate at which the quota is used up and inform the Member States thereof; Whereas , since the Kingdom of Belgium , the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union , any operation relating to the administration of the quota shares allocated to that economic union may be carried out by any of its members , HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 January to 31 December 1986 , the Common Customs Tariff duty , on import into the Community of Ten , for sweet peppers falling within subheading 07.01 S of the Common Customs Tariff and originating in Cyprus shall be partially suspended at 4,5 % within the limits of the Community tariff quota of 300 tonnes . % . If an importer notifies an imminent importation of the product in question in a Member State and requests the benefit of the quota , the Member State concerned shall inform the Commission and draw an amount corresponding to these requirements to the extent that the available balance of the reserve permits this . 3 . The shares drawn pursuant to paragraph 2 shall be valid until the end of the quota period . Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas , in Regulation (EEC ) No 3700 / 83 0 ), the Community has established the arrangements applicable to trade with Cyprus for 1984 ; whereas Article 2 of this Regulation provides for the opening of an annual Community tariff quota of 300 tonnes of sweet peppers , falling within subheading 07.01 S of the Common Customs Tariff and originating in Cyprus , at a rate of customs duty equal to 50 % of the customs duty in the Common Customs Tariff; Whereas , pending the definition of arrangements applicable beyond 31 December 1984 it is necessary to extend provisionally for 1986 the arrangements which the Community applies currently to trade with Cyprus on the basis of the abovementioned Regulation ; whereas the abovementioned Community tariff quota should be opened for the period 1 January to 31 December 1986 ; Whereas , in the absence of a protocol such as that provided for in Articles 179 and 366 of the Act of Accession of Spain and Portugal , the Community must take the measures referred to in Articles 180 and 367 of the said Act ; whereas the tariff measure in question therefore applies to the Community of Ten ; Whereas it is in particular necessary to ensure to all Community importers equal and uninterrupted access to the abovementioned quota and uninterrupted application of the rates laid down for that quota to all imports of the products concerned into all Member States until the quota has been used up ; whereas , in the present case , it seems advisable not to allocate this quota among the Member States without prejudice to the drawing against the quota volume of such quantities as they may need , under the conditions and according to the procedure specified in Article 1 ( 2 ); whereas this method of management requires close cooperation between the Member States and the Commission and the latter must , in particular , be able to Article 2 1 . Member States shall take all appropriate measures to ensure that their drawings pursuant to Article 1 ( 2 ) are carried out in such a way that imports may be charged without interruption against their accumulated shares of the Community quota . 2 . Each Member State shall ensure that importers of the said goods have access to the quota so long as the residual balance of the quota volume so permits . 3 . Member States shall charge imports of the said goods against their drawings as and when the goods are entered for free circulation .H OJ No L 369 , 30 . 12 . 1983 , p. 1 . No L 327 / 28 Official Journal of the European Communities 6 . 12 . 85 4 . The extent to which the quota has been used up shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 4 The Member States and the Commission shall collaborate closely in order to ensure that this Regulation is complied with . Article 5 This Regulation shall enter into force on 1 January 1986 . Article 3 At the request of the Commission , Member States shall inform it of imports actually charged against the quota . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 November 1985 . For the Council The President M. FISCHBACH